—Appeal from a judgment of the Supreme Court (Hughes, J.), entered January 15, 1993 in Albany County, upon a verdict rendered in favor of defendant.
Plaintiff, who commenced this action to recover for injuries sustained when she slipped and fell in a puddle of water on the floor of defendant grocery store, argues principally that the jury verdict in favor of defendant was against the weight of the evidence. We disagree. In light of proof establishing that, inter alia, defendant had no notice of leakage on the *943floor where plaintiff fell and evidence that plaintiff herself had not even noticed the clear puddle on the light-colored floor until after her fall, we conclude that the evidence did not preponderate so greatly in plaintiff’s favor so as to render the verdict irrational. Plaintiff’s remaining arguments have been examined and found to be similarly unpersuasive.
Mikoll, J. P., Mercure, Crew III, White and Yesawich Jr., JJ., concur. Ordered that the judgment is affirmed, with costs.